Fitzsimons, J.
The complaint alleges that plaintiffs two infant daughters entered defendant’s employ as house servants; that they had in defendant’s house .clothing of the value of $400; that the clothing was destroyed by fire, and that defendant recovered from an insurance the value thereof, and refused to pay the same over to plaintiff, who, as father, owned his daughters’ clothing; hence this action. The trial justice dismissed the complaint. He did right in doing so. There is no evidence showing that defendant received money from any insurance for the clothing which plaintiffs daughters had in his house; in fact, the evidence entirely failed to support the complaint and was rightfully dismissed.
Ehrlich, Oh. J., and Van Wtok, J., concur.
Judgment affirmed, with costs.